Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05549 REYNOLDS FUNDS, INC. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Frederick L. Reynolds Reynolds Capital Management 2580 Kekaa Drive, #115 Lahaina, HI 96761 (Name and address of agent for service) 1-800-773-9665 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. Reynolds Blue Chip Growth Fund SCHEDULE OF INVESTMENTS June 30, 2008 (Unaudited) SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS-0.8% (A) Entertainment/Media-0.3% 400 Apple, Inc.* $66,976 Internet Information Providers-0.5% 200 Google Inc.* 105,284 Total common stocks (Cost $40,221) 172,260 SHORT-TERM INVESTMENTS-99.4% (A) U.S. Treasury Securities-81.7% $18,500,000 U.S. Treasury Bills, 1.41%, due 7/10/08 18,493,479 Total U.S. treasury securities (Cost $18,493,479) 18,493,479 Variable Rate Demand Notes-17.7% 1,100,000 American Family Financial Services, 1.87% 1,100,000 1,804,369 U.S. Bank, N.A., 2.23% 1,804,369 1,100,000 Wisconsin Corporate Central Credit Union, 2.15% 1,100,000 Total variable rate demand notes (Cost $4,004,369) 4,004,369 Total short-term investments (Cost $22,497,848) 22,497,848 Total investments-100.2% (Cost $22,538,069) 22,670,108 Liabilities, less cash and receivables (0.2%) (A) (47,876) TOTAL NET ASSETS-100.0% $22,622,232 * Non-income producing security. (A) Percentages for the various classifications relate to net assets. As of June 30, 2008, the cost of investments for federal income tax purposes was equal to the cost for financial reporting purposes. The tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ 132,039 Aggregate gross unrealized depreciation 0 Net unrealized appreciation $ 132,039 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Reynolds Funds, Inc. By (Signature and Title)/s/Frederick L. Reynolds Frederick L. Reynolds, President Date 08/18/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, President Date 08/18/08 By (Signature and Title) /s/Frederick L. Reynolds Frederick L. Reynolds, Treasurer Date 08/18/08
